Worswick, C.J.
¶63 (dissenting in part) — I concur with the majority’s analysis in Parts II through VI regarding jury instructions on Pierce County’s duty, evidence of prior complaints, denial of Sue Ann Gorman’s motion for judgment as a matter of law, the emergency doctrine instruction, and sufficiency of the evidence. But because the majority misconstrues the county ordinance and misapplies the public duty doctrine, I respectfully dissent from the majority’s conclusion in Part I.B that the failure to enforce exception to the public duty doctrine applies here.
¶64 When a governmental entity is sued for negligence, courts employ the public duty doctrine to determine whether a duty is owed to the general public or whether that duty is owed to a particular individual. Munich v. Skagit Emergency Commc’ns Ctr., 175 Wn.2d 871, 878, 288 P.3d 328 (2012). A duty owed to the general public is not an actionable legal duty in a negligence suit. Bailey v. Town of Forks, 108 Wn.2d 262, 266, 737 P.2d 1257 (1987). But the public duty doctrine is subject to several exceptions, including the failure to enforce exception. Bailey, 108 Wn.2d at 268.
¶65 For the failure to enforce exception to apply, the plaintiff must prove, inter alia, that government agents have a statutory duty to take corrective action. Atherton Condo. Apt.-Owners Ass’n Bd. of Dirs. v. Blume Dev. Co., 115 Wn.2d 506, 531, 799 P.2d 250 (1990). Thus, the failure to enforce exception “applies only where there is a mandatory duty to take a specific action to correct a known statutory violation.” Donohoe v. State, 135 Wn. App. 824, 849, 142 P.3d 654 (2006). But no such duty exists if the statute confers broad discretion about whether and how to act. Donohoe, 135 Wn. App. at 849. In addition, we must *90construe the failure to enforce exception narrowly. Atherton, 115 Wn.2d at 531.
¶66 Here I disagree with the majority’s conclusion that former Pierce County Code (PCC) 6.07.010(A) (2005) created a statutory duty to take the corrective action of classifying potentially dangerous dogs. The majority reaches this conclusion after (1) misinterpreting the ordinance and (2) misapplying case law on the failure to enforce exception. In my view, the failure to enforce exception does not apply because the ordinance did not mandate action by the county.
1. Interpretation of the Ordinance
¶67 First, the majority misinterprets the plain meaning of the ordinance and incorrectly concludes that it expresses a mandatory directive. Here, former PCC 6.07.010(A) provided:
The County or the County’s designee shall classify potentially dangerous dogs. The County or the County’s designee may find and declare an animal potentially dangerous if an animal care and control officer has probable cause to believe that the animal falls within the definitions [of “potentially dangerous dog”] set forth in [former PCC] 6.02.010[(T)15]. The finding must be based upon:
1. The written complaint of a citizen who is willing to testify that the animal has acted in a manner which causes it to fall within the definition of [former PCC] 6.02.010[(T)]; or
2. Dog bite reports filed with the County or the County’s designee; or
3. Actions of the dog witnessed by any animal control officer or law enforcement officer; or
4. Other substantial evidence.
¶68 The majority correctly states the rules of plain meaning analysis. A statute’s plain meaning derives from *91all words the legislature has used in the statute and related statutes. Dep’t of Ecology v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 11-12, 43 P.3d 4 (2002). We may also consider background facts that were presumably known to the legislature when enacting the statute. Campbell & Gwinn, 146 Wn.2d at 11. Where, as here, a statute uses both “shall” and “may,” we presume that the clause using “shall” is mandatory and the clause using “may” is permissive. Scannell v. City of Seattle, 97 Wn.2d 701, 704, 648 P.2d 435 (1982).
¶69 But the majority’s plain meaning analysis misapplies these rules. The majority appears to rely solely on the word “shall” to conclude that the ordinance “was a clear directive to apply the classification process to dogs that were likely potentially dangerous.”16 Majority at 79. But a plain meaning analysis requires us to consider “all that the Legislature has said in the statute.” Campbell & Gwinn, 146 Wn.2d at 11 (emphasis added).
¶70 Read in its entirety with each word placed in context, the ordinance clearly authorized — but did not require — the county or its designee to classify potentially dangerous dogs. Former PCC 6.07.010(A). The ordinance stated that when competent evidence supports a finding of probable cause to believe that a particular dog is a potentially dangerous dog, the county “may find and declare” the dog to be potentially dangerous. Former PCC 6.07.010(A) (emphasis added). But — as the majority concedes — the ordinance did not require the county to make a declaration; it gave the county discretion to do so. Accordingly, the ordinance did not mandate a specific action to correct a known statutory violation.
*922. Application of Case Law
¶71 I also disagree with the majority’s application of case law on the failure to enforce exception.
¶72 First, the majority misplaces its reliance on Livingston v. City of Everett, 50 Wn. App. 655, 751 P.2d 1199 (1988). In Livingston, the failure to enforce exception applied because the city violated a local law governing the release of impounded dogs to their owner. 50 Wn. App. at 658-59. There, the local law stated: “ ‘Any impounded animal shall be released to the owner .. .if, in the judgment of the animal control officer in charge, such animal is not dangerous or unhealthy.’ ” 50 Wn. App. at 658 (emphasis added) (quoting former Everett Municipal Code 6.04.140(E)(1)). Because an animal control officer released impounded dogs without judging their dangerousness or health, the court held that the officer failed to exercise his discretion as the law required. 50 Wn. App. at 657, 659.
¶73 The ordinance here is so different that this case is not comparable to Livingston. In Livingston, when a dog owner sought the release of his dog from the pound, the city law mandated that the city determine the dog to be neither dangerous nor unhealthy. 50 Wn. App. at 658. In contrast, Pierce County’s ordinance articulated no circumstances under which the county must determine whether a dog is potentially dangerous. See former PCC 6.07.010(A). And, even if a particular dog meets the definition of a potentially dangerous dog, the ordinance’s use of the word “may” clearly gave the county broad discretion to declare or not to declare the dog potentially dangerous. Former PCC 6.07-.010(A) (“The County . . . may find and declare an animal potentially dangerous” when competent evidence establishes probable cause to believe the animal is a potentially dangerous dog under former, PCC 6.02.010(T).). Livingston is inapposite.
¶74 Further, the majority emphasizes that this case and Livingston are similar because both involve dogs that were *93the subject of multiple complaints. But the existence of multiple complaints is irrelevant to the failure to enforce exception: if the statutory language truly is mandatory then a single failure to take required action will violate the government’s duty to enforce the statute. See Bailey, 108 Wn.2d at 269 (police officer failed a single time to detain a person who appeared in public to be incapacitated by alcohol); Campbell v. City of Bellevue, 85 Wn.2d 1, 5, 530 P.2d 234 (1975) (electrical inspector failed a single time to “immediately sever” an electrical system after observing that it did not comply with city code); Livingston, 50 Wn. App. at 659 (animal control officer failed a single time to determine whether an impounded dog was dangerous or unhealthy before releasing the dog; multiple complaints about the dog had no bearing on the failure to enforce exception). By appearing to base its decision on the county’s repeated failures to take a discretionary action, the majority muddles the failure to enforce exception.
¶75 For her own part, Gorman relies on King v. Hutson, 97 Wn. App. 590, 987 P.2d 655 (1999), but that case is also unavailing. In King, a state law required the county to immediately confiscate any dangerous dog that had bitten a person or another animal.17 97 Wn. App. at 595. Based on the record, a jury could have found that the dog in King became a “dangerous dog” under state law when it attacked a neighbor. 97 Wn. App. at 596. The neighbor reported the attack to the police and prosecutor, but the prosecutor merely called the owner and advised that he could be arrested if he had committed a criminal act. 97 Wn. App. at 593. Over one month later, a police officer visited the owner and asked him to turn over the dog to be destroyed, but the owner refused and the officer took no further action. 97 Wn. App. at 593. The court in King held that the county’s failure to enforce the state law exposed it to liability for any injury occurring as a result of its failure to confiscate a dangerous *94dog after the attack. 97 Wn. App. at 596. However, the county was not liable for the injuries the neighbor suffered during the attack because the dog had not yet become a dangerous dog and therefore the state law imposed no mandatory duty on the county at that time. 97 Wn. App. at 595.
¶76 The situation here is similar to that before the attack in King. Because the two dogs here were not classified as potentially dangerous dogs, Pierce County had no mandatory duty. Accordingly, the failure to enforce exception does not apply and the county is not liable for injuries Gorman suffered during the attack.
¶77 For similar reasons, the majority fails to convincingly distinguish this case from Pierce v. Yakima County, 161 Wn. App. 791, 799-801, 251 P.3d 270, review denied, 172 Wn.2d 1017 (2011), a case in which a statute repeatedly used the word “shall” to confer authority and grant discretion, without creating a mandatory enforcement duty. The majority states that the county was required to seize and impound “ ‘any potentially dangerous dog which is in violation of [chapter 6.07 PCC] or restrictions imposed as part of a declaration as a potentially dangerous dog.’ ” Majority at 81 (quoting former PCC 6.07.040 (2007)). But this requirement applied only to dogs that have been declared potentially dangerous. Former PCC 6.07.040. Because the two dogs here were never declared potentially dangerous dogs, they did not “violate” restrictions applicable to potentially dangerous dogs. Therefore the county never had the authority — let alone a mandatory duty — to seize and impound the two dogs here under former PCC 6.07.040.
¶78 Finding otherwise, the majority accepts Gorman’s contention that (1) the county should have declared Betty a potentially dangerous dog and (2) Betty violated restrictions that would have applied if the county had declared Betty a potentially dangerous dog. But this is a hypothetical, not an actual, violation. Because former PCC 6.07.040 was never violated, I would hold that Gorman’s contention fails.
*95¶79 Considering the plain meaning of former PCC 6.07.010(A) and controlling law on the public duty doctrine, I am convinced that the failure to enforce exception does not apply here. Therefore I would reverse and remand with instructions to dismiss the county as a defendant.
Review denied at 179 Wn.2d 1010 (2014).

 Apparently in error, former PCC 6.07.010(A) cited former PCC 6.02.010(Q) (2005). The current version of PCC 6.07.010(A) cites the definition of “potentially dangerous animal” in PCC 6.02.010(X).


 In the majority’s interpretation, the ordinance (1) requires the county to conduct an “inquiry” whenever it receives an “apparently valid report” that a dog is likely potentially dangerous but (2) gives the county discretion, after completing the inquiry, to classify a particular dog as potentially dangerous. Majority at 79. Because the ordinance says nothing about inquiries into reports of potentially dangerous dogs, I believe the majority’s inquiry requirement derives from a misinterpretation of the ordinance’s plain meaning.


 State law governs “dangerous dogs,” but it also directs municipalities and counties to regulate “potentially dangerous dogs.” RCW 16.08.070(2), .090(2).